DETAILED ACTION
Response to Amendment
Claims 1-20 are pending. Claims 1-20 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see page 8, filed 19 April, 2022, with respect to the objection to claim 5 along with accompanying amendments received on the same date have been fully considered and are persuasive.  The objection to claim 5 has been withdrawn. 
Applicant's arguments filed 19 April, 2022 with respect to the 35 USC 103 rejections of claims 1-5, 7-10, 13-18 and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claims 6, 11-12 and 19 remain objected to as allowable. If the applicant instead would like to pursue the current format of the claims, then potentially a path would be to distinguish between time-resolved (a term used commonly in the art) and timing resolution (applicant’s preferred wording) and/or possibly how the design specifics of these comparisons are performed differently than in the prior art. Also the art generally teaches different detectors with different timing resolutions, if the applicant means the first and second image acquisition devices as something other than just different detectors, this could also be a way to distinguish claims from the prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-10, 13-17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20160210749 A1) in view of Suzuki (US 20180018757 A1) in view of Sorenson et al. (US 20180060512 A1).

Regarding claims 1, 8, 15, Nguyen et al. disclose an imaging method, comprising, a non-transitory computer-readable medium storing instructions readable and executable by at least one electronic processor to perform an imaging method, the imaging method comprising, and imaging system, comprising: acquiring first training images of one or more imaging subjects using a first image acquisition device and acquiring second training images of the same one or more imaging subjects as the first training images using a second image acquisition device of the same imaging modality as the first imaging device (synthesizing an MR image of one type of MR protocol (e.g., T2 MR image) from an MR image of another type of MR protocol (e.g., T1 MR image), synthesizing a contrast CT image from a non-contrast CT image, synthesizing a high-kV CT image from a low-kV CT image, [0023], FIG. 7 illustrates a method for synthesizing a target domain medical image from a source domain medical image according to an embodiment of the present invention. The method of FIG. 7 transforms medical image data of a first domain or modality (source domain) to generate a new medical image of a second domain or modality (target domain), [0045] [T1 and T2 MR are same modality, also “second domain OR modality” interpreted as meaning the images can be from the same modality and just a different domain] ; and training a neural network (NN) to transform the first training images into transformed first training images (“At step 302, paired source target domain training images and target domain target images are received. The source domain training images will also be referred to herein as the “source training images” and the target domain medical images will also be referred to herein as the “target training images”. The source training images and target training images are paired, such that for every source training image in the source domain there is a corresponding target training image of the same subject in the target domain. The source and target training images can be acquired using any type of medical imaging modality, such as MR, CT, Ultrasound, X-ray fluoroscopy, DynaCT, positron emission tomography (PET), etc. In an exemplary embodiment, the source training images can be one type of MR image (e.g., MRI-T1) and the corresponding target training images can be another type of MR image (e.g., MRI-T2),” [0024], “CtDN is trained based on the intensities and contextual information from the image patches of the source training images and the intensities of the corresponding voxels in the target training images”, [0026], FIG. 7 illustrates a method for synthesizing a target domain medical image from a source domain medical image according to an embodiment of the present invention. The method of FIG. 7 transforms medical image data of a first domain or modality (source domain) to generate a new medical image of a second domain or modality (target domain), [0045]) [CtDN interpreted as the neural network]; having a minimized value of a difference metric comparing the transformed first training images and the second training images (“First, the training of a fully connected deep network will be described and then the training of the CtDN will be described. In the embodiments described herein, the mean square-error loss function is used for training the fully connected deep network and the CtDN. However, the present invention is not limited to the mean square-error loss function and other loss functions, such as soft-max, cross-entropy, and hinge loss can also be used, [0028], FIG. 6 illustrates a comparison of training error of the CtDN with that of the vanilla deep network. FIG. 6 shows the training error over 100 training epochs of a vanilla deep network 602 and the CtDN 604, each have which were trained to synthesize MRI-T2 images from MRI-T1 images. The vanilla deep network was trained to predict MRI-T2 intensity values from MRI-T1 intensity values. The CtDN was trained to predict MRI-T2 intensity values from MRI-T1 intensity values in which spatial coordinates of voxels serve as the contextual information. As shown in FIG. 6, the training error of the CtDN 604 goes significantly lower than the training error of the vanilla deep network 602, even though both networks were trained with the same parameters for the learning rate and the number of hidden nodes”, [0044]). With respect to claim 8 in particular, Nguyen et al. disclose acquiring a subject image of a subject using a first image acquisition device (“source training images”, [0024], MRI-T1 intensity values, [0044]); applying a trained neural network to the subject image to generate a transformed subject image (“target training images”, [0024], Apply CtDN, predict MRI-T2 intensity values from MRI-T1 intensity values, [0044]); and displaying the transformed subject image (the synthesized target domain medical image can be displayed on a display of a computer system, [0048]); and a second image acquisition device that is not equivalent to the first imaging device (The source and target training images can be acquired using any type of medical imaging modality, such as MR, CT, Ultrasound, X-ray fluoroscopy, DynaCT, positron emission tomography (PET), etc. In an exemplary embodiment, the source training images can be one type of MR image (e.g., MRI-T1) and the corresponding target training images can be another type of MR image (e.g., MRI-T2),” [0024]). With respect to claim 15 in particular, Nguyen et al. disclose at least one electronic processor process the imaging data (processor [0054]) to generate a transformed subject image by one of (i) reconstructing the imaging data to generate a reconstructed image and applying an image domain trained neural network to the reconstructed image or (ii) applying a trained imaging data domain neural network to the imaging data to generate transformed imaging data and reconstructing the transformed imaging data (“At step 302, paired source target domain training images and target domain target images are received. The source domain training images will also be referred to herein as the “source training images” and the target domain medical images will also be referred to herein as the “target training images”. The source training images and target training images are paired, such that for every source training image in the source domain there is a corresponding target training image of the same subject in the target domain. The source and target training images can be acquired using any type of medical imaging modality, such as MR, CT, Ultrasound, X-ray fluoroscopy, DynaCT, positron emission tomography (PET), etc. In an exemplary embodiment, the source training images can be one type of MR image (e.g., MRI-T1) and the corresponding target training images can be another type of MR image (e.g., MRI-T2),” [0024], “CtDN is trained based on the intensities and contextual information from the image patches of the source training images and the intensities of the corresponding voxels in the target training images”, [0026], FIG. 7 illustrates a method for synthesizing a target domain medical image from a source domain medical image according to an embodiment of the present invention. The method of FIG. 7 transforms medical image data of a first domain or modality (source domain) to generate a new medical image of a second domain or modality (target domain), [0045]); and control a display device to display the transformed subject image (the synthesized target domain medical image can be displayed on a display of a computer system, [0048]); wherein one of: (ia) the trained image domain neural network is configured by neural network training to transform first training images acquired of one or more training subjects by the first image acquisition device into transformed first training images for which a value of a difference metric comparing the transformed first training images and second training images acquired of the one or more training subjects by a second image acquisition device is minimized by the training, or (iia) the trained imaging data domain neural network is configured by neural network training to transform first training imaging data acquired of one or more training subjects by the first image acquisition device into transformed first training imaging data for which a value of a difference metric comparing the transformed first training imaging data and second training imaging data acquired of the one or more training subjects by the second imaging device is minimized by the training (“First, the training of a fully connected deep network will be described and then the training of the CtDN will be described. In the embodiments described herein, the mean square-error loss function is used for training the fully connected deep network and the CtDN. However, the present invention is not limited to the mean square-error loss function and other loss functions, such as soft-max, cross-entropy, and hinge loss can also be used, [0028], FIG. 6 illustrates a comparison of training error of the CtDN with that of the vanilla deep network. FIG. 6 shows the training error over 100 training epochs of a vanilla deep network 602 and the CtDN 604, each have which were trained to synthesize MRI-T2 images from MRI-T1 images. The vanilla deep network was trained to predict MRI-T2 intensity values from MRI-T1 intensity values. The CtDN was trained to predict MRI-T2 intensity values from MRI-T1 intensity values in which spatial coordinates of voxels serve as the contextual information. As shown in FIG. 6, the training error of the CtDN 604 goes significantly lower than the training error of the vanilla deep network 602, even though both networks were trained with the same parameters for the learning rate and the number of hidden nodes”, [0044]).

Nguyen et al. do not use the phrase “a minimized value of a difference metric” and instead only discusses the similar concept of a mean squared error, and do not explicitly disclose having a differing timing resolution than the first imaging device. 

Suzuki teaches acquiring first training images of one or more imaging subjects using a first image acquisition device (input lower-quality (e.g., lower-dose) projection images with high image degradation factors (e.g., much noise, more artifacts, and/or much blurriness, and/or low-contrast and high-sharpness), [0089]); acquiring second training images of the same one or more imaging subjects as the first training images using a second image acquisition device of the same imaging modality as the first imaging device (desired higher-dose projection images with improved image degradation factors (e.g., less noise, less artifact, and/or less blurriness and/or high-contrast and high-sharpness), [0089]); and training a neural network (NN) (machine learning models can be used, including shallow or deep convolutional neural network,  deep learning, [0084]) to transform the first training images into transformed first training images having a minimized value of a difference metric comparing the transformed first training images and the second training images (The parameters in the machine-learning model are adjusted to minimize the difference between the output projection images and the corresponding desired projection images, [0089], “A method to minimize the difference between the output and the desired value under the least square criterion [41] may be used to adjust the machine-learning model. See, for example page 34 in [41]. The difference calculation and the adjustment are repeated. As the adjustment proceeds, the output pixel values and thus the output projection images become closer to the corresponding desired higher-quality (e.g., higher-dose) projection images. When a stopping condition is fulfilled, the adjustment process is stopped”, [0101], parameters in the machine-learning model are adjusted so as to maximize similarity or minimize or at least reduce the difference, [0110]).

Nguyen et al. and Suzuki are in the same art of synthesizing radiographic images (Nguyen et al., abstract, [0003]; Suzuki, abstract, [0082]). The combination of Suzuki with Nguyen et al. will enable the use of a minimized difference value. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the difference of Suzuki with the invention of Nguyen et al. as this was known at the time of filing, the combination would have predictable results, and as Suzuki indicates “Through the supervision process, the machine-learning model learns to convert lower-quality (e.g., lower-dose) projection images with much noise, many artifacts, and much blurriness, and low-contrast to higher-quality-like (e.g., higher-dose-like) projection images with improved image-degradation factors (e.g. less noise, less artifacts, or less blurriness and/or high-contrast and high-sharpness)” ([0089]), which will lead to better quality images in the medical imaging described by Nguyen et al..

Nguyen et al. and Suzuki do not explicitly disclose having a differing timing resolution than the first imaging device. 

Sorenson et al. teach acquiring second training images of the same one or more imaging subjects as the first training images using a second image acquisition device of the same imaging modality as the first imaging device and having a differing timing resolution than the first imaging device (Embodiments of the present invention relate generally to medical information processing systems. More particularly, embodiments of the invention relate to medical diagnostic peer review using discrete containerized automated image processing engines and statistical methods of quality assurance and iterative image processing engine training, [0002], According to one embodiment, a processing engine can analyze multiple studies with a similar modality and produce an analysis result of “no significant interval change.” For example, a processing engine can take two head CT studies, which occur at different times, but of the same modality and body part. An easily extracted report feature from the follow study is “no significant interval change.” A processing engine would then run on both CT studies to compare the two to see if there are any differences. If the most recent report is deemed “no significant interval change,” a Peer Review System function can be to run an engine that can verify the similarity, and therefore provide the ability to agree or disagree with that statement. Often, the reported findings are maintained in reports, and electronic communications, which are inputs to the platform and the relevant contents are provided to the engine when it runs. [0083], Time-dependent analysis (TDA) tools may include time-resolved planar or volumetric 4D brain perfusion examinations acquired with CT or MR. The TDA tools may support color or mapping of various parameters such as mean enhancement time and enhancement integral, with semi-automated selection of input function and baseline, to speed analysis. TDA tools may support rapid automated processing of dynamic 4D area-detector CT examinations to ensure interpretation within minutes of acquisition, [0156], With these tools, any two CT, PET, MR or SPECT series, or any two-series combination thereof can be overlaid with one assigned a semi-transparent color coding and the other shown in grayscale and volume rendering for anatomical reference. Automatic registration is provided and subtraction to a temporary series or to a saved, third series is possible. Support for PET/MR visualization is included, [0167], The techniques described above can also be utilized in the area of time-dependent analysis (TDA), which provides assessment analysis of the time-dependent behavior of appropriate computerized tomographic angiography (CTA) and/or MRI examinations, such as within cerebral perfusion studies. Multiple time-dependent series are analyzed at the same time, and a procedural workflow for selecting input and output function and regions of interest is provided. Exportation of values for blood flow, blood volume and transit time maps are supported or exported in DICOM or other image formats. Other outputs include calculation of various time-dependent parameters, [0179]).

Nguyen et al. and Suzuki and Sorenson et al. are in the same art of synthesizing radiographic images (Nguyen et al., abstract, [0003]; Suzuki, abstract, [0082]; Sorenson et al., [0167]). The combination of Sorenson et al. with Nguyen et al. and Suzuki will enable the use of a timing resolution. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the timing resolution of Sorenson et al. with the invention of Nguyen et al. and Suzuki as this was known at the time of filing, the combination would have predictable results, and as Sorenson et al. indicate, “Utilizing machine learning based on the data collected from peer review, the Peer Review System can adapt and improve its performance as well as the measured performance of the physicians using the system for diagnostic interpretation” (abstract), which will improve the diagnostic performance of the system described by Nguyen et al. and Suzuki.

Regarding claim 2, Nguyen et al. and Suzuki and Sorenson et al. disclose the method of claim 1. Nguyen et al. and Suzuki further disclose acquiring a clinical image of a clinical subject using the first imaging device (Nguyen et al., “source training images”, [0024], MRI-T1 intensity values, [0044]; Suzuki, lower dose images, [0089]); applying the NN produced by the training to the clinical image to generate a transformed clinical image (Nguyen et al., “target training images”, [0024], Apply CtDN, predict MRI-T2 intensity values from MRI-T1 intensity values, [0044]; Suzuki, higher dose images, [0089]); and displaying the transformed clinical image (Nguyen et al., the synthesized target domain medical image can be displayed on a display of a computer system, [0048]; Suzuki, display the images, [0124]).

Regarding claim 4, Nguyen et al. and Suzuki and Sorenson et al. disclose the method of claim 1. Suzuki further teaches the one or more imaging subjects include at least one of human imaging subjects and imaging phantoms (“The input lower-dose projection images and the desired higher-dose projection images preferably correspond to each other, namely, the location and orientation of objects are the same or very close in both images. This can be accomplished easily when a phantom is used. In some examples, the correspondence may be essentially exact, e.g., the lower-dose and higher-dose projection images taken at the same time or right after one another of the same patient or a phantom. In other examples, the lower-dose and higher-dose projection images may be taken at different magnifications or different times. In such cases, an image registration technique may be needed and used to match the locations of objects in the two projection images”, [0118], machine-learning model to reduce radiation dose in the reconstruction domain in CT, anthropomorphic chest phantom, [0120]).

Regarding claim 7, Nguyen et al. and Suzuki and Sorenson et al. disclose the method of claim 1. Nguyen et al. and Suzuki further disclose the NN is a convolutional NN (CNN) (Nguyen et al., FIG. 3 illustrates a method of training a Contextual Deep Network (CtDN) for synthesizing a target domain image from a source domain image, [0023]) [CtDN interpreted as commonly being a CNN]; Suzuki, convolutional neural network, [0084]); and wherein the first image acquisition device and the second image acquisition device are each positron emission tomography/computed tomography (PET/CT) imaging devices, the second PET/CT device being configured to acquire the second training images as PET images having a higher image quality than the first PET training images acquired by the first PET/CT device (Nguyen et al., FIG. 3 illustrates a method of training a Contextual Deep Network (CtDN) for synthesizing a target domain image from a source domain image according to an embodiment of the present invention. The method of FIG. 3 can be used to train a CtDN for any type of cross-domain or cross-modality medical image synthesis, including but not limited to, synthesizing an MR image of one type of MR protocol (e.g., T2 MR image) from an MR image of another type of MR protocol (e.g., T1 MR image), synthesizing a contrast CT image from a non-contrast CT image, synthesizing a high-kV CT image from a low-kV CT image, synthesizing a high resolution medical image from a low resolution medical image of the same modality, synthesizing a segmented image mask from an input medical image for image segmentation, synthesizing a CT image from an MR image, or for any other combination of imaging modalities (e.g. MR, CT, PET, DynaCT, etc.), [0023]) [high resolution/low resolution and PET indicate can be higher and lower quality PET images]; Suzuki, PET, [0119], [0124]).

Regarding claim 9, Nguyen et al. and Suzuki and Sorenson et al. disclose the method of claim 8. Nguyen et al. further disclose the first training images are acquired by the first image acquisition device (The source and target training images can be acquired using any type of medical imaging modality, such as MR, CT, Ultrasound, X-ray fluoroscopy, DynaCT, positron emission tomography (PET), etc. In an exemplary embodiment, the source training images can be one type of MR image (e.g., MRI-T1) and the corresponding target training images can be another type of MR image (e.g., MRI-T2),” [0024])

Regarding claim 10, Nguyen et al. and Suzuki and Sorenson et al. disclose the method of claim 8. Nguyen et al. further disclose the first image acquisition device and the equivalent image acquisition device are of a common device model with a common imaging configuration; and the first image acquisition device and the second image acquisition device are of a different device models with a different imaging configurations (“The source training images and target training images are paired, such that for every source training image in the source domain there is a corresponding target training image of the same subject in the target domain. The source and target training images can be acquired using any type of medical imaging modality, such as MR, CT, Ultrasound, X-ray fluoroscopy, DynaCT, positron emission tomography (PET), etc. In an exemplary embodiment, the source training images can be one type of MR image (e.g., MRI-T1) and the corresponding target training images can be another type of MR image (e.g., MRI-T2),” [0024], “CtDN is trained based on the intensities and contextual information from the image patches of the source training images and the intensities of the corresponding voxels in the target training images”, [0026], FIG. 7 illustrates a method for synthesizing a target domain medical image from a source domain medical image according to an embodiment of the present invention. The method of FIG. 7 transforms medical image data of a first domain or modality (source domain) to generate a new medical image of a second domain or modality (target domain), [0045]) [indicates can be the same or different modality with the same or different configurations as would be necessitated by PET vs MR for instance].

Regarding claim 13, Nguyen et al. and Suzuki and Sorenson et al. disclose the method of claim 10. Nguyen et al. further disclose the second image acquisition device is not equivalent to the first image acquisition device at least in that the second image acquisition device has a higher spatial resolution than the first image acquisition device and the second training images have higher spatial resolution than the first training images and the second training images have higher spatial resolution than the subject image (FIG. 3 illustrates a method of training a Contextual Deep Network (CtDN) for synthesizing a target domain image from a source domain image according to an embodiment of the present invention. The method of FIG. 3 can be used to train a CtDN for any type of cross-domain or cross-modality medical image synthesis, including but not limited to, synthesizing an MR image of one type of MR protocol (e.g., T2 MR image) from an MR image of another type of MR protocol (e.g., T1 MR image), synthesizing a contrast CT image from a non-contrast CT image, synthesizing a high-kV CT image from a low-kV CT image, synthesizing a high resolution medical image from a low resolution medical image of the same modality, synthesizing a segmented image mask from an input medical image for image segmentation, synthesizing a CT image from an MR image, or for any other combination of imaging modalities (e.g. MR, CT, PET, DynaCT, etc.), [0023]) [high resolution/low resolution images].

Regarding claim 14, Nguyen et al. and Suzuki and Sorenson et al. disclose the method of claim 13. Nguyen et al. and Suzuki further disclose the trained neural network is a trained convolutional neural network (Nguyen et al., FIG. 3 illustrates a method of training a Contextual Deep Network (CtDN) for synthesizing a target domain image from a source domain image, [0023]) [CtDN interpreted as commonly being a CNN]; Suzuki, convolutional neural network, [0084]).

Regarding claim 16, Nguyen et al. and Suzuki and Sorenson et al. disclose the method of claim 15. Nguyen et al. and Suzuki further disclose the trained image domain neural network is configured by neural network training to transform first training images acquired of one or more training subjects by the first image acquisition device into transformed first training images for which a value of a difference metric comparing the transformed first training images and second training images acquired of the one or more training subjects by the second image acquisition device is minimized by the training (Nguyen et al., “First, the training of a fully connected deep network will be described and then the training of the CtDN will be described. In the embodiments described herein, the mean square-error loss function is used for training the fully connected deep network and the CtDN. However, the present invention is not limited to the mean square-error loss function and other loss functions, such as soft-max, cross-entropy, and hinge loss can also be used, [0028], FIG. 6 illustrates a comparison of training error of the CtDN with that of the vanilla deep network. FIG. 6 shows the training error over 100 training epochs of a vanilla deep network 602 and the CtDN 604, each have which were trained to synthesize MRI-T2 images from MRI-T1 images. The vanilla deep network was trained to predict MRI-T2 intensity values from MRI-T1 intensity values. The CtDN was trained to predict MRI-T2 intensity values from MRI-T1 intensity values in which spatial coordinates of voxels serve as the contextual information. As shown in FIG. 6, the training error of the CtDN 604 goes significantly lower than the training error of the vanilla deep network 602, even though both networks were trained with the same parameters for the learning rate and the number of hidden nodes”, [0044]; Suzuki, The parameters in the machine-learning model are adjusted to minimize the difference between the output projection images and the corresponding desired projection images, [0089], “A method to minimize the difference between the output and the desired value under the least square criterion [41] may be used to adjust the machine-learning model. See, for example page 34 in [41]. The difference calculation and the adjustment are repeated. As the adjustment proceeds, the output pixel values and thus the output projection images become closer to the corresponding desired higher-quality (e.g., higher-dose) projection images. When a stopping condition is fulfilled, the adjustment process is stopped”, [0101], parameters in the machine-learning model are adjusted so as to maximize similarity or minimize or at least reduce the difference, [0110]).

Regarding claim 17, Nguyen et al. and Suzuki and Sorenson et al. disclose the method of claim 15. Nguyen et al. and Suzuki further disclose the trained imaging data domain neural network is configured by neural network training to transform first training imaging data acquired of one or more training subjects by the first imaging device into transformed first training imaging data for which a value of a difference metric comparing the transformed first training imaging data and second training imaging data acquired of the one or more training subjects by the second image acquisition device is minimized by the training (Nguyen et al., “First, the training of a fully connected deep network will be described and then the training of the CtDN will be described. In the embodiments described herein, the mean square-error loss function is used for training the fully connected deep network and the CtDN. However, the present invention is not limited to the mean square-error loss function and other loss functions, such as soft-max, cross-entropy, and hinge loss can also be used, [0028], FIG. 6 illustrates a comparison of training error of the CtDN with that of the vanilla deep network. FIG. 6 shows the training error over 100 training epochs of a vanilla deep network 602 and the CtDN 604, each have which were trained to synthesize MRI-T2 images from MRI-T1 images. The vanilla deep network was trained to predict MRI-T2 intensity values from MRI-T1 intensity values. The CtDN was trained to predict MRI-T2 intensity values from MRI-T1 intensity values in which spatial coordinates of voxels serve as the contextual information. As shown in FIG. 6, the training error of the CtDN 604 goes significantly lower than the training error of the vanilla deep network 602, even though both networks were trained with the same parameters for the learning rate and the number of hidden nodes”, [0044]; Suzuki, The parameters in the machine-learning model are adjusted to minimize the difference between the output projection images and the corresponding desired projection images, [0089], “A method to minimize the difference between the output and the desired value under the least square criterion [41] may be used to adjust the machine-learning model. See, for example page 34 in [41]. The difference calculation and the adjustment are repeated. As the adjustment proceeds, the output pixel values and thus the output projection images become closer to the corresponding desired higher-quality (e.g., higher-dose) projection images. When a stopping condition is fulfilled, the adjustment process is stopped”, [0101], parameters in the machine-learning model are adjusted so as to maximize similarity or minimize or at least reduce the difference, [0110]).

Regarding claim 20, Nguyen et al. and Suzuki and Sorenson et al. disclose the method of claim 15. Nguyen et al. further disclose the second image acquisition device has a higher spatial resolution than the first image acquisition device (FIG. 3 illustrates a method of training a Contextual Deep Network (CtDN) for synthesizing a target domain image from a source domain image according to an embodiment of the present invention. The method of FIG. 3 can be used to train a CtDN for any type of cross-domain or cross-modality medical image synthesis, including but not limited to, synthesizing an MR image of one type of MR protocol (e.g., T2 MR image) from an MR image of another type of MR protocol (e.g., T1 MR image), synthesizing a contrast CT image from a non-contrast CT image, synthesizing a high-kV CT image from a low-kV CT image, synthesizing a high resolution medical image from a low resolution medical image of the same modality, synthesizing a segmented image mask from an input medical image for image segmentation, synthesizing a CT image from an MR image, or for any other combination of imaging modalities (e.g. MR, CT, PET, DynaCT, etc.), [0023]) [high resolution/low resolution images].

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20160210749 A1) and Suzuki (US 20180018757 A1) and Sorenson et al. (US 20180060512 A1) as applied to claim 1 above, further in view of Hibbard (US 20190192880 A1).

Regarding claim 3, Nguyen et al. and Suzuki and Sorenson et al. disclose the method of claim 1. Nguyen et al. further indicate prior to the training, registering the first training images and the second training images in a common image space (spatial location of each image patch in the source training image from which it was cropped is used as the contextual information, for each image patch of the source training images, the voxel intensities s.sub.n of the voxels in the source image patch and the coordinates x.sub.n of the center voxel of the source image patch, denoted as (s.sub.n, x.sub.n), are stored and used as input for training the CtDN, [0025], The corresponding voxel of the target image is the voxel having the same spatial coordinates in the target image as the coordinates of the center voxel of the current image patch in the source image, [0047]), however another reference is provided to make this more explicit.

Hibbard teaches prior to the training, registering the first training images and the second training images in a common image space (“In various embodiments, the preparation phase 725 includes resampling all imaging data in the training data 720 to a common grid size and grid spacing, with anatomy and dose aligned and anatomy structure centered in an axial view of the patient image. Image intensities can be resampled and inserted into channels corresponding to the output images (e.g., the RGB channels). Then, dose values can be resampled to common scale across all patients in the training data 720 to improve learning performance and convergence based on training data furnished to the network. Before such training data preparation, the training data 720 comprises medical (patient) images, image functions associated with the patient images, patient anatomy structures, and patient dose distribution, in one embodiment, oriented and registered together in a common coordinate frame. After data preparation, training data and testing data represent patient images and corresponding doses comprising the ground truth data”, [0078], network training phase 726 commences with training data 720 being presented to the configured and initialized neural network model from step 705, [0079]).

Nguyen et al. and Suzuki and Hibbard are in the same art of radiographic images (Nguyen et al., abstract, [0003]; Suzuki, abstract, [0082]; Hibbard, abstract). The combination of Hibbard with Nguyen et al. and Suzuki and Sorenson et al. will enable the use of a common image space. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the image space of Hibbard with the invention of Nguyen et al. and Suzuki and Sorenson et al. as this was known at the time of filing, the combination would have predictable results, and as Hibbard indicates this will improve learning performance and convergence based on training data furnished to the network ([0078]) which will improve the training performance of the CtDN described by Nguyen et al..

Regarding claim 5, Nguyen et al. and Suzuki and Sorenson et al. and Hibbard disclose the method of claim 4. Nguyen et al. further indicate the second training images have higher resolution than the first training images and the method further includes: prior to the registering, up-sampling the first training images to increase resolution thereof to match the second training images; and registering the up-sampled first imaging data with the second imaging data (“Embodiments of the present invention may be used to synthesize target domain medical images in order to create large training set of target domain medical images for training machine learning based classifiers for anatomical object detection, segmentation, tracking, and classification, without having to perform additional image acquisition on a large number of subjects. In addition, embodiments of the present invention may be used to synthesize target domain medical images for other applications, such as to create visualization tools for virtual domains, to perform cross-modality registration, to up-sample the resolution of image data, or for image segmentation. As used herein, cross-domain synthesis refers to synthesis of medical images across medical imaging modalities, such as synthesizing a CT image from an MR image, as well as synthesis of images across an image domain, such MR images with different protocols (e.g., T1 and T2), contrast CT images and non-contrast CT images, CT image captured with low kV and CT images captured with high kV, or any type of low resolution medical image to a corresponding high resolution medical image. That is, the “source domain” and “target domain” may be completely different medical imaging modalities or different image domains or protocols within the same overall imaging modality”, [0019], “the training source and target images and the input source images were linearly registered”, [0049]).

While Nguyen et al. do not disclose the order of operations, i.e. up-sampling before registration, it would have been obvious to one having ordinary skill in the art at the time the invention was made to perform these steps in either order, since it has been held that performing steps in a sequence is an obvious and practical operation which would be followed by a mechanic who had a regard to the waste of materials or time in carrying out the process. In re Gibson, 39 F.2d 975, 17 C.C.P.A. 1090, 5 U.S.P.Q. 230

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 20160210749 A1) and Suzuki (US 20180018757 A1) and Sorenson et al. (US 20180060512 A1) as applied to claim 15 above, further in view of Dong et al. (US 20120278034 A1).

Regarding claim 18, Nguyen et al. and Suzuki and Sorenson et al. disclose the device of claim 15. Nguyen et al. and Suzuki and Sorenson et al. do not disclose the second image acquisition device is a time-of-flight (TOF) positron emission tomography (PET) imaging device and the first image acquisition device is a non-TOF PET imaging device.

Dong et al. teach a second image acquisition device is a time-of-flight (TOF) positron emission tomography (PET) imaging device and the first image acquisition device is a non-TOF PET imaging device (geometric correction factor for non-TOF PET, [0015], Prior to generating image data through a reconstruction process, raw data generated by a non-TOF PET detector needs to be corrected using a set of geometric correction factors, [0024], for TOF-PET scanners, the variation of solid angle along t has to be corrected, [0038]).

Nguyen et al. and Suzuki and Dong et al. are in the same art of radiographic images (Nguyen et al., abstract, [0003]; Suzuki, abstract, [0082]; Dong et al., [0002]). The combination of Dong et al. with Nguyen et al. and Suzuki will enable the use of non-TOF and TOF data sets. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the TOF and non-TOF sets of Dong et al. with the invention of Nguyen et al. and Suzuki as this was known at the time of filing, the combination would have predictable results, and as Dong et al. indicate this will correct for nonuniformity of the raw data ([0024]) which should theoretically improve the final synthesized image accuracy when combined with the PET images described by Nguyen et al. and Suzuki.

Allowable Subject Matter
Claims 6, 11, 12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 11304604 B2 (one or more image acquisition devices configured to receive light reflected from a second tissue region; one or more controllers configured to control the one or more light sources and the one or more image acquisition devices to acquire a plurality of images corresponding to both different times and different frequency bands; and a processor configured to analyze areas of the second tissue region according to one or more clinical states based at least in part on the plurality of images, bs30, a time-resolved PPG signal extraction, dt19,  Some of the alternatives described herein comprise reflective mode multi-spectral time-resolved optical imaging software and hardware, which when implemented allow for several of the methods of tissue classification provided herein, dt69, a capture time of twenty-seven seconds was used, which is longer than the seven second capture time of conventional PPG imaging processes. Accordingly, capture times of at least, greater than, or any number in between 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, or 60 seconds, or a range defined by a capture time that is between any two of the aforementioned numbers is desired in some alternatives, dt138, classifiers are trained using a “training” data set where the measured parameters are known as well as the appropriate classification. The trained classifier is then tested on a “test” data set where also the measured parameters are known as well as the appropriate classification, but which was not used to train the classifier, dt147, developing and training a supervised machine-learning algorithm from an animal image database comprising images taken from known time points during wound debridement procedures, classification algorithm applied to translate the imaging data collected by PPG imaging and MSI into essential information, dt 293); US 8620404 B2 (“Recently, improvements in DSA have been made that overcome many of the drawbacks presented by traditional DSA and newer imaging techniques, like CTA. Specifically, a technique referred to as 4D DSA has been developed for generating detailed series of time-resolved, three-dimensional medical images of a subject, with both high temporal resolution and excellent spatial resolution, by imparting temporal information from a time-series of 2D images into a still 3D image. To achieve this, 4D DSA techniques acquire a time-series of 2D-DSA images using a fluoroscopy system and acquire a 3D image substantially without temporal resolution using a the same or a different fluoroscopy or CT system. For example, in some cases, these two data sets may be acquired using a common acquisition performed, for example, using a C-arm CT system or may combine a C-arm or gantry-based CT system with a biplane fluoroscopy system to complete the acquisitions. A time-resolved, 3D image is produced by selectively combining the 3D image without temporal resolution and the time-series of 2D images. While such 4D DSA systems and methods improve upon traditional DSA or CTA capabilities, they require the use of ionizing radiation”).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661